      Case 4:21-cv-00260-MW-MJF Document 7 Filed 07/20/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

RHONDA FLEMING & KATORIA
GREENE,

            Plaintiffs,

v.                                           Case No.: 4:21cv260-MW/MJF


FEDERAL BUREAU OF PRISONS,
et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 4, and has also reviewed de novo Plaintiffs’ objections,

ECF No. 6. Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 4, is accepted and adopted, over

the Plaintiffs’ objections, as this Court’s opinion. See Hubbard v. Haley, 262 F.3d

1194, 1198 (11th Cir. 2001); see also Gandy v. Bryson, 799 F. App’x 790, 791-92

(11th Cir. 2020) (extending Hubbard’s reasoning from joinder to intervention and

affirming denial of pro se inmate’s motion to intervene in another inmate’s case

without paying the full filing fee); Bowens v. Turner Guilford Knight Detention, 510
      Case 4:21-cv-00260-MW-MJF Document 7 Filed 07/20/21 Page 2 of 2




F. App’x 863 (11th Cir. 2013) (applying Hubbard and affirming dismissal without

prejudice of multi-plaintiff prisoner civil rights suit arguably involving exigent

danger to the prisoners). The Clerk shall enter judgment stating, “Plaintiffs’ claims

DISMISSED without prejudice.” The Clerk shall close the file. Each Plaintiff may

proceed by filing an individual complaint on her own behalf and paying the full

$402.00 fee or submitting an individual application to proceed in forma pauperis.

Either way, the actions must proceed separately.

      SO ORDERED on July 20, 2021.
                               s/Mark E. Walker
                               Chief United States District Judge




                                         2
